DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Remarks
Claims 1-4 are pending.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 
As per claim 1, the claim recites providing a server system having a potential connection message from the first active network node to the third passive network node, wherein the connection message includes a request that the third passive network node connect to a second passive network node; the server system determining at least one potential connection path between the first active network node and the second passive network node, the at least one potential connection path including two or more intermediate nodes; the server system communicating the at least one potential connection path to the first active network node; and the server system receiving a request from the first active network node that one of the two or more intermediate nodes send a potential connection message to another of the two or more intermediate nodes, wherein the potential connection message includes a suggestion that the another of the two or more intermediate nodes connect to the first active 
The limitations of providing a potential connection message from the first active network node to the third passive network node, wherein the connection message includes a request that the third passive network node connect to a second passive network node; determining at least one potential connection path between the first active network node and the second passive network node, the at least one potential connection path including two or more intermediate nodes; communicating the at least one potential connection path to the first active network node; and receiving a request from the first active network node that one of the two or more intermediate nodes send a potential connection message to another of the two or more intermediate nodes, wherein the potential connection message includes a suggestion that the another of the two or more intermediate nodes connect to the first active network node, and wherein the another of the two or more intermediate nodes is connected to the second passive network node, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “server system,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “server system” language, the "providing", "determining", "communicating", and "receiving" in the context of this claim encompasses manually performing these steps. Similarly, these limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. For example, but for the “server system” language, "providing", "determining", "communicating", and and "receiving" in the context of this claim encompasses the user performing these steps manually. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a server system to perform the "providing", "determining", "communicating", and "receiving" steps. The server system in the steps is recited at a high-level of generality (i.e., as a generic server system performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a server system to perform the "providing", "determining", "communicating", and "receiving" steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claims 2-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. These depend from independent claim 69 and do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims are not patent eligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Schneider et al. (‘Schneider’ hereinafter) (Publication Number 20160212230) in view of Rosenbaum et al. (‘Rosenbaum’ hereinafter) (Publication Number 20060031203).

As per claim 1, Schneider teaches
A method of directly connecting a first active network node to a third passive network node, the method comprising: (see abstract and background; paragraph [0050])
providing a server system having a potential connection message from the first active network node to the third passive network node, wherein the connection message includes a request that the third passive network node connect to a second passive network node; (friend suggests Adam connect with Beth, wholm Adam does not know, with email or text message, paragraph [0050])
[…].
Schneider does not explicitly indicate “the server system determining at least one potential connection path between the first active network node and the second passive network node, the at least one potential connection path including two or more intermediate nodes; the server system communicating the at least one potential connection path to the first active network node; and the server system receiving a request from the first active network node that one of the two or more intermediate nodes send a potential connection message to another of the two or more intermediate nodes wherein the potential connection message includes a suggestion that the another of the two or more intermediate nodes connect to the first active network node, and wherein the another of the two or more intermediate nodes is connected to the second passive network node”.
However, Rosenbaum discloses “the server system determining at least one potential connection path between the first active network node and the second passive network node, the at least one potential connection path including two or more intermediate nodes;” (establish path of intermediate nodes, paragraph [0021]), “the server system communicating the at least one potential connection path to the first active network node;” (path for Pete to reach Mary, paragraph [0021]), “and the server system receiving a request from the first active network node that one of the two or more intermediate nodes send a potential connection message to another of the two or more intermediate nodes wherein the potential connection message includes a suggestion that the another of the two or more intermediate nodes connect to the first active network node, and wherein the another of the two or more intermediate nodes is connected to the second passive network node” (intermediate nodes that start referral requests in referral path where path includes Tim and Pierre, paragraph [0021], figure 1A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Schneider and Rosenbaum because using the steps claimed would have given those skilled in the art the tools to improve the invention by providing for analysis of social relationship information to identify and quantify referral routes to a desired person or company (see Rosenbaum, paragraphs [0006]-[0007]). This gives the user the advantage of more options for upward mobility in a competitive job market by leveraging connections in social networks.

As per claim 2,
Schneider does not explicitly indicate “the server system determining at least one potential connection path includes consideration of at least one of network statistics and strengths of connections between nodes”.
However, Rosenbaum discloses “the server system determining at least one potential connection path includes consideration of at least one of network statistics and strengths of connections between nodes” (strength of relationship weights between pair of nodes, paragraph [0020]; select entities using context and relationship strength, paragraphs [0050]-[0051]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Schneider and Rosenbaum because using the steps claimed would have given those skilled in the art the tools to improve the invention by providing for analysis of social relationship information to identify and quantify referral routes to a desired person or company (see Rosenbaum, paragraphs [0006]-[0007]). This gives the user the advantage of more options for upward mobility in a competitive job market by leveraging connections in social networks.

As per claim 3,
Schneider does not explicitly indicate “the server system receiving feedback from at least one node; and the server system storing the feedback in the database”.
However, Rosenbaum discloses “the server system receiving feedback from at least one node; and the server system storing the feedback in the database” (collects data regarding relationship context and relationship strength, including how often contacts communicate and responsiveness, paragraphs [0050]-[0051]; store data in relationship graph data store, paragraph [0028]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Schneider and Rosenbaum because using the steps claimed would have given those skilled in the art the tools to improve the invention by providing for analysis of social relationship information to identify and quantify referral routes to a desired person or company (see Rosenbaum, paragraphs [0006]-[0007]). This gives the user the advantage of more options for upward mobility in a competitive job market by leveraging connections in social networks.

As per claim 4,
Schneider does not explicitly indicate “the server system calculating at least one strength of at least one connection between nodes of the network based at least in part upon the feedback; and the server system storing the at least one strength as part of the information about connections between nodes of the database”.
However, Rosenbaum discloses “the server system calculating at least one strength of at least one connection between nodes of the network based at least in part upon the feedback; and the server system storing the at least one strength as part of the information about connections between nodes of the database” (collects data regarding relationship context and relationship strength, including how often contacts communicate and responsiveness, paragraphs [0050]-[0051]; store data in relationship graph data store, paragraph [0028]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Schneider and Rosenbaum because using the steps claimed would have given those skilled in the art the tools to improve the invention by providing for analysis of social relationship information to identify and quantify referral routes to a desired person or company (see Rosenbaum, paragraphs [0006]-[0007]). This gives the user the advantage of more options for upward mobility in a competitive job market by leveraging connections in social networks.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY A MORRISON whose telephone number is (571)272-7112.  The examiner can normally be reached on Monday - Friday, 8:00 am - 4:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jay A Morrison/
Primary Examiner, Art Unit 2198